      Case 1:07-cr-00167-DHB-BKE Document 389 Filed 02/08/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA                              ^.w

                                  AUGUSTA DIVISION

                                                                                         zilZI FEB -8       A   O 2i
UNITED STATES OF AMERICA                               ●*


        V.
                                                       'k

                                                                         CR 107-167,.
                                                                                                    J.
                                                       ●*
                                                       k
NATHANIEL EUGENE JONES




                                               ORDER




        Defendant       Nathaniel          Eugene           Jones            has   filed        a        motion    for

compassionate          release under            18    U.S.C.        §        3582 (c) (1) (A) ,           primarily

                                                                    \\
based upon his claim that he                     faces       an          unacceptably high risk of

                                                               //    should          he    contract             COVID-
serious      health     consequences            or    death

19.     (Doc.    No.   388,    at   1. )

        Prior to the First Step Act of 2018,                                 only the Director of the

Bureau of       Prisons       ("BOP")      could bring a motion                          for compassionate

release.        However,      Section 603(b)                of the First Step Act amended §

3582(c) (1) (A)        to     permit       a     defendant                   to    bring        a    motion        for

compassionate          release       after           either         exhausting                  administrative

rights to appeal the BOP's                     failure to bring such                           a motion or the

passage of thirty days from the defendant's unanswered request to

the warden       for such relief.                18    U.S.C.            §    3582 (c) (1) (A) .            In this

case,    Defendant alleges but has not submitted evidence that he has

complied        with   this     process.              Accordingly,                  to    the        extent       that
     Case 1:07-cr-00167-DHB-BKE Document 389 Filed 02/08/21 Page 2 of 2



Defendant seeks compassionate release, the motion (doc. no. 388)

IS   DENIED WITHOUT PREJUDICE because he has not established that he

has exhausted his administrative remedies as required.

        Further, the Court is constrained to note that to the extent

that     Defendant     raises    claims           about   the     conditions    of     his

confinement, more specifically the BOP's response to the COVID-19

pandemic     generally     in     his    facility          and    its    individualized

treatment    of    Defendant     when    he       was   struck   with    COVID-19,   such

claims are not cognizable in the context of a § 3582(c) motion.

Instead, Defendant must raise these claims in a civil suit brought

pursuant    to    42   U.S.C. § 1983.             Moreover,      because   Defendant     is

housed in USP Thomson in Thomson, Illinois, this Court would not

have     jurisdiction     over     any    potential          defendants      from    that

facility, and venue would be improper.                     See, e.q., United States

V. Spinner, 2021 WL 280059, *5 (S.D. Ala. Jan. 27, 2021) (cited

sources omitted).

        ORDER ENTERED at Augusta, Georgia, this                         day of February,

2021.




                                                                        DISTRICT JUDGE




                                              2
